Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 6-9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 2 recites the limitation “the reservation information of the facility.” There is insufficient antecedent basis for this limitation in the claims.
	Claim 9 recites the limitation “the information related to a device that displayed the electronic data.” There is insufficient antecedent basis for this limitation in the claims.
	Claim 10 recites the limitation “information for displaying the electronic data.”  It is unclear to the Examiner if this is the same as the “information for displaying the electronic data” recited in claim 1, or if this is different information.  For purposes of examination, the Examiner will treat the “information for displaying the electronic data” recited in claim 10 as the same information recited in claim 1.	
	Claim 12 recites the limitation “the information processing terminal.” There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1 and 10-12 recite a mental process because the claims recite a method that includes acquiring information regarding a user’s movement from a departure place to a destination place, and outputting information on a work place that is usable when the user moves from the departure place to the destination place.  This is a method of evaluation (i.e., receiving information and outputting information) that can be performed in the human mind.  For instance, a human can receive information regarding the departure time from the departure place (e.g., 11:30 AM) and output information regarding the arrival time at the destination place (e.g., 11:40 AM).  The mere nominal recitation of an acquisition unit, an output unit, and a computer readable medium does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of receiving information and outputting information in a computer environment.  The claimed acquisition unit, output unit, and computer readable medium are recited at a high level of generality and are merely invoked as tools to perform the claimed method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving information and outputting information in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-9 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2-9 further narrow the abstract idea of claim 1 by e.g., further defining the information acquired by the acquisition unit and the information output by the output unit.  Thus, claims 2-9 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-9 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baird (U.S. Patent No. 9140570).
	Regarding Claims 1 and 10, Baird teaches an information processing system comprising: an acquisition unit that acquires pieces of information of a departure time, an arrival time, and a use time of a work place, as information when a user moves from a departure place to a destination place (Col. 12, lines 14-19 “information regarding a departure location and a destination location is received 704, such as by a user inputting the information into one or more text boxes or pointing to one or more locations on an electronic map. In addition, an anticipated time of departure and/or a target time of arrival can be received 706,” Claim 16 “A navigation device, comprising: a processor; a display element; a location determining element; and a memory device including instructions that, when executed by the processor, cause the navigation device to: receive a request for directions between a departure location and a destination location, the request further specifying at least one of a target time of departure and a target time of arrival; determine one or more route options between the departure location and the destination location, as well as a departure time and an arrival time for the one or more route options based at least in part upon the received timing information,” Col. 4, line 65 – Col. 5, line 11 “the user can also adjust the amount of time the user expects to be at the restaurant. For example, a default amount of time might be 45 minutes, but if the user will be in a hurry to get to the destination the user might adjust the amount of time to a shorter period of time, such as 30 minutes. The amount of time to get to the restaurant from the prior route, as well as the period of time the user expects to be at the restaurant, can be used to update the route timing information 368, such as to set the distance and length of the trip, as well as to adjust the timing of the arrival and/or departure. Various other times can be updated as well based on the time for the additional stop, such as times for other stops along the route”); and
	an output unit that outputs information on a usable work place together with information on a work allowance time of the usable work place, the usable work place being a place that is usable when the user moves from the departure place to the destination place (Col. 4, line 55 – Col. 5, line 11 “The information for the restaurant stop then can be used to update the trip plan. For example, FIG. 3(d) illustrates an interface 360 [e.g., output unit] wherein the restaurant has been added as another stop 364 along the route 362 between the specified endpoints. Information for the stop 366 can also be displayed, such as a name of the restaurant, location, etc. [e.g., information on a usable work place] In this example, the stop is given a default duration of time that the user is expected to be at the restaurant [e.g., information on a work allowance time of the usable work place]. This duration can be determined or selected using any appropriate criteria, such as a type of restaurant, historical user behavior, etc. In this example, the user can also adjust the amount of time the user expects to be at the restaurant. For example, a default amount of time might be 45 minutes, but if the user will be in a hurry to get to the destination the user might adjust the amount of time to a shorter period of time, such as 30 minutes. The amount of time to get to the restaurant from the prior route, as well as the period of time the user expects to be at the restaurant, can be used to update the route timing information 368, such as to set the distance and length of the trip, as well as to adjust the timing of the arrival and/or departure. Various other times can be updated as well based on the time for the additional stop, such as times for other stops along the route. The directions 370 can also be automatically updated to include the stop at the restaurant”),
	the usable work place being specified, from among a plurality of predetermined work places, based on the information acquired by the acquisition unit (Col. 4, lines 37 – 54 “FIG. 3(c) illustrates an example interface 340 wherein the user has selected an option to obtain restaurant recommendations. In this example, a number of options are displayed on a map near an approximate location along the route 342 … the user can select the restaurant by clicking, double-clicking, pressing on, or otherwise selecting an element associated with a restaurant”).
	Regarding Claim 6, Baird teaches the limitations of claim 1 as discussed above.  Baird further teaches wherein the acquisition unit acquires pieces of information on the arrival time and the use time of the work place (Col. 12, lines 14 – 19 “information regarding a departure location and a destination location is received 704, such as by a user inputting the information into one or more text boxes or pointing to one or more locations on an electronic map. In addition, an anticipated time of departure and/or a target time of arrival can be received 706,” Col. 4, line 65 – Col. 5, line 9 “the user can also adjust the amount of time the user expects to be at the restaurant. For example, a default amount of time might be 45 minutes, but if the user will be in a hurry to get to the destination the user might adjust the amount of time to a shorter period of time, such as 30 minutes. The amount of time to get to the restaurant from the prior route, as well as the period of time the user expects to be at the restaurant, can be used to update the route timing information 368, such as to set the distance and length of the trip, as well as to adjust the timing of the arrival and/or departure. Various other times can be updated as well based on the time for the additional stop, such as times for other stops along the route”),
	wherein the output unit outputs information on a departure time at which the user has to depart from the departure place in a case where the user uses the usable work place for the use time and arrives at the destination place by the arrival time, for each the usable work place (FIG. 3(d) and accompanying text – the user has to depart from the departure place at 9:00 am in a case where the user uses the usable work place (e.g., City Grille) for the use time and arrives at the destination place by the 3:05 pm).
	Regarding Claim 7, Baird teaches the limitations of claim 6 as discussed above.  Baird further teaches wherein the output unit outputs, as the information on the departure time, information on a time at which the user has to depart from the departure place before using the usable work place for the use time in a time zone in which a reservation of the usable work place is possible, for each the usable work place (FIG. 3(d) and accompanying text – the user has to depart from the departure place at 9:00 am in a case where the user uses the usable work place for the use time and arrives at the destination place by the 3:05 pm, the user uses the restaurant in the time zone of the restaurant, which is a time zone in which a reservation of the restaurant is possible (claim 7 does not recite which time zone the restaurant has to be in)).
	Regarding Claim 8, Baird teaches the limitations of claim 1 as discussed above.  Baird further teaches wherein the output unit outputs information on the usable work place, for each base point of a plurality of base points existing between the departure place and the destination place (Col. 4, lines 37 – 54 “FIG. 3(c) illustrates an example interface 340 wherein the user has selected an option to obtain restaurant recommendations. In this example, a number of options are displayed on a map near an approximate location along the route 342, such as near a location where a user will pass at a certain time. The user is presented with the location of various suggested restaurants, which might be selected based solely on location or might utilize additional information as well, such as user preferences, specified criteria, and the like. In this example, the user is able to obtain more information about each restaurant, such as by hovering a mouse over an icon for the restaurant, whereby information 344 for that restaurant is displayed. The information can include any appropriate information, such as the name and type of restaurant, reviews, links to a menu, and other such information. If the user finds a restaurant of interest, the user can select the restaurant by clicking, double-clicking, pressing on, or otherwise selecting an element associated with a restaurant”).
	Regarding Claim 9, Baird teaches the limitations of claim 8 as discussed above.  Baird further teaches wherein the output unit outputs, as the information on the usable work place, information on the work place at which a movement from the base point is possible and of which a reservation is possible when the user moves from the departure place to the destination place based on the information acquired by the acquisition unit, for each base point of the plurality of base points
(Col. 4, lines 37 – 54 “FIG. 3(c) illustrates an example interface 340 wherein the user has selected an option to obtain restaurant recommendations. In this example, a number of options are displayed on a map near an approximate location along the route 342, such as near a location where a user will pass at a certain time. The user is presented with the location of various suggested restaurants, which might be selected based solely on location or might utilize additional information as well, such as user preferences, specified criteria, and the like. In this example, the user is able to obtain more information about each restaurant, such as by hovering a mouse over an icon for the restaurant, whereby information 344 for that restaurant is displayed. The information can include any appropriate information, such as the name and type of restaurant, reviews, links to a menu, and other such information. If the user finds a restaurant of interest, the user can select the restaurant by clicking, double-clicking, pressing on, or otherwise selecting an element associated with a restaurant”).
	Regarding Claims 11 and 12, Baird teaches a non-transitory computer readable medium storing a program causing a computer to realize (Col. 11, lines 12 – 18 “the device can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 652, the same or separate storage for images or data, a removable storage memory for sharing information with other devices, etc.”): 
	a function of acquiring pieces of information of a departure time, an arrival time, and a use time of a work place, as information when a user moves from a departure place to a destination place (Col. 12, lines 14-19 “information regarding a departure location and a destination location is received 704, such as by a user inputting the information into one or more text boxes or pointing to one or more locations on an electronic map. In addition, an anticipated time of departure and/or a target time of arrival can be received 706,” Claim 16 “A navigation device, comprising: a processor; a display element; a location determining element; and a memory device including instructions that, when executed by the processor, cause the navigation device to: receive a request for directions between a departure location and a destination location, the request further specifying at least one of a target time of departure and a target time of arrival; determine one or more route options between the departure location and the destination location, as well as a departure time and an arrival time for the one or more route options based at least in part upon the received timing information,” Col. 4, line 65 – Col. 5, line 11 “the user can also adjust the amount of time the user expects to be at the restaurant. For example, a default amount of time might be 45 minutes, but if the user will be in a hurry to get to the destination the user might adjust the amount of time to a shorter period of time, such as 30 minutes. The amount of time to get to the restaurant from the prior route, as well as the period of time the user expects to be at the restaurant, can be used to update the route timing information 368, such as to set the distance and length of the trip, as well as to adjust the timing of the arrival and/or departure. Various other times can be updated as well based on the time for the additional stop, such as times for other stops along the route”); and
	a function of outputting information on a usable work place together with information on a work allowance time of the usable work place, the usable work place being a place that is usable when the user moves from the departure place to the destination place (Col. 4, line 55 – Col. 5, line 11 “The information for the restaurant stop then can be used to update the trip plan. For example, FIG. 3(d) illustrates an interface 360 [e.g., output unit] wherein the restaurant has been added as another stop 364 along the route 362 between the specified endpoints. Information for the stop 366 can also be displayed, such as a name of the restaurant, location, etc. [e.g., information on a usable work place] In this example, the stop is given a default duration of time that the user is expected to be at the restaurant [e.g., information on a work allowance time of the usable work place]. This duration can be determined or selected using any appropriate criteria, such as a type of restaurant, historical user behavior, etc. In this example, the user can also adjust the amount of time the user expects to be at the restaurant. For example, a default amount of time might be 45 minutes, but if the user will be in a hurry to get to the destination the user might adjust the amount of time to a shorter period of time, such as 30 minutes. The amount of time to get to the restaurant from the prior route, as well as the period of time the user expects to be at the restaurant, can be used to update the route timing information 368, such as to set the distance and length of the trip, as well as to adjust the timing of the arrival and/or departure. Various other times can be updated as well based on the time for the additional stop, such as times for other stops along the route. The directions 370 can also be automatically updated to include the stop at the restaurant”),
	the usable work place being specified, from among a plurality of predetermined work places, based on the information acquired by the acquisition unit (Col. 4, lines 37 – 54 “FIG. 3(c) illustrates an example interface 340 wherein the user has selected an option to obtain restaurant recommendations. In this example, a number of options are displayed on a map near an approximate location along the route 342 … the user can select the restaurant by clicking, double-clicking, pressing on, or otherwise selecting an element associated with a restaurant”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Coughlin  (U.S. Patent Application Publication No. 20080167937).
	Baird teaches the limitations of claim 1 as discussed above.  Baird further teaches wherein the acquisition unit acquires pieces of information of the departure time and the arrival time (Col. 12, lines 14 – 19 “information regarding a departure location and a destination location is received 704, such as by a user inputting the information into one or more text boxes or pointing to one or more locations on an electronic map. In addition, an anticipated time of departure and/or a target time of arrival can be received 706”), and
	wherein the output unit outputs information on the usable work place (Col. 4, lines 56 – 60 “FIG. 3(d) illustrates an interface 360 [e.g., output unit] wherein the restaurant has been added as another stop 364 along the route 362 between the specified endpoints. Information for the stop 366 can also be displayed, such as a name of the restaurant, location, etc. [e.g., information on the usable work place]”) 
	together with information on the work allowance time of the usable work place (Col. 4, line 61 – Col. 5, line 2 “the stop is given a default duration of time that the user is expected to be at the restaurant. This duration can be determined or selected using any appropriate criteria, such as a type of restaurant, historical user behavior, etc. In this example, the user can also adjust the amount of time the user expects to be at the restaurant. For example, a default amount of time might be 45 minutes, but if the user will be in a hurry to get to the destination the user might adjust the amount of time to a shorter period of time, such as 30 minutes”).
	Baird does not explicitly teach, however Coughlin teaches a work place which is usable in a remaining time obtained by excluding a movement time from a total time from the departure time to the arrival time ([0085] “FIG. 5 illustrates an exemplary UI 500 used to inform the user of the unscheduled time in the user's calendar. The user interface 500 alerts the user that "even after taking into account the travel time from the first appointment to the second appointment, there remains an unscheduled time period in [the user's] calendar between the first and second appointments." And, the UI 500 prompts the user to request more information, such as, for example, whether the user wishes to spend more time at the preceding or subsequent appointment, to stop at another place (e.g., a gas station), to start traveling toward the next appointment, or to do "other" activities, such as to go to a coffee shop and/or a grocery store” (emphasis added)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work place which is usable in a remaining time obtained by excluding a movement time from a total time from the departure time to the arrival time as taught in Coughlin with the information processing system of Baird with the motivation to enable the system to inform the user that the work place is usable between the first and second appointments (the departure time and the arrival time) (Coughlin [0085]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Coughlin and Cowan (U.S. Patent Application Publication No. 20140280575).
	The combination of Baird and Coughlin teaches the limitations of claim 2 as discussed above. Baird does not explicitly teach, however Cowan teaches wherein the output unit outputs, as the information on the work allowance time of the usable work place, information on a time for which a reservation of the usable work place is possible within the remaining time, for each the usable work place ([0003] “determine if they are free at the points in time that the activities will occur, and perform the necessary steps to participate in the activity, e.g., purchase tickets for a concert or make 
reservations for a meal at a restaurant,” [0066] “OpenTable is a restaurant reservation provider that contains information about restaurant availability”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the output unit that outputs, as the information on the work allowance time of the usable work place, information on a time for which a reservation of the usable work place is possible within the remaining time, for each the usable work place as taught in Coughlin with the information processing system of Baird with the motivation to enable the system “to make a reservation for the user” (Cowan [0081]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Ricci (U.S. Patent Application Publication No. 20140310739).
	Regarding Claim 4, Baird teaches the limitations of claim 1 as discussed above.  Baird further teaches wherein the acquisition unit acquires pieces of information on the departure time and the use time of the work place (Col. 12, lines 14 – 19 “information regarding a departure location and a destination location is received 704, such as by a user inputting the information into one or more text boxes or pointing to one or more locations on an electronic map. In addition, an anticipated time of departure and/or a target time of arrival can be received 706,” Col. 4, line 65 – Col. 5, line 9 “the user can also adjust the amount of time the user expects to be at the restaurant. For example, a default amount of time might be 45 minutes, but if the user will be in a hurry to get to the destination the user might adjust the amount of time to a shorter period of time, such as 30 minutes. The amount of time to get to the restaurant from the prior route, as well as the period of time the user expects to be at the restaurant, can be used to update the route timing information 368, such as to set the distance and length of the trip, as well as to adjust the timing of the arrival and/or departure. Various other times can be updated as well based on the time for the additional stop, such as times for other stops along the route”).
	Baird does not explicitly teach, however Ricci teaches wherein the output unit outputs information on an arrival time at which the user arrives at the destination place in a case where the user departs from the departure place at the departure time and uses the usable work place for the use time, for each the usable work place ([0207] “adding a waypoint or destination to path of travel … sending a message to a person at a waypoint or destination of the vehicle regarding an arrival 
time,” [0633] “the vehicle control system notes that … the driver has an appointment near the store … add a stop to the driver's calendar and/or waypoint for the store to the driver's path of travel,” [0634] “the vehicle control system … schedules an appointment at the facility and adds a stop to the driver's calendar and/or waypoint for the facility to the driver's path of travel,” [0636] “books an accommodation at a selected hotel or motel and adds a stop to the driver's calendar and/or waypoint for the hotel or motel to the driver's path of travel,” [0637] “books an accommodation at the point or location of interest and adds a stop to the occupant's calendar and/or waypoint for the point or location of interest to the driver's path of travel. The point or location of interest can be a historical landmark, museum, library, church, store, restaurant, coffee shop, mall, healthcare facility, and the like,” [0649] “updates can be triggered based upon the time of arrival determination from the GPS or as calculated above and send SMS notices to other attendees or prompt to call the meeting leader. Similarly, if the car determines the user is stopping into Starbucks, it could remotely ask the other meeting attendees if they want anything,” [0651] “On his way to a meeting later that day, the vehicle control system notes that it is near lunch time, reviews the restaurants in spatial proximity to the vehicle, determines which restaurants have menu items consistent with the user's dietary goals that day, and recommends a nearby restaurant. The user accepts the recommendation, and the vehicle control system books an advanced reservation and adds the restaurant as a waypoint” (emphasis added), the “arrival time at which the user arrives at the destination place” is the same “for each the usable work place”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the information processing system of Baird the output unit that outputs information on an arrival time at which the user arrives at the destination place in a case where the user departs from the departure place at the departure time and uses the usable work place for the use time, for each the usable work place as taught by Ricci since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of an information processing system including an output unit that outputs information on an arrival time at which the user arrives at the destination place in a case where the user departs from the departure place at the departure time and uses the usable work place for the use time, for each the usable work place.
	Regarding Claim 5, the combination of Baird and Ricci teaches the limitations of claim 4 as discussed above.  Baird does not explicitly teach, however Ricci teaches wherein the output unit outputs, as the information on the arrival time, information on a time at which the user arrives at the destination place after using the usable work place for the use time in a time zone in which a reservation of the usable work place is possible, for each the usable work place ([0207] “adding a waypoint or destination to path of travel … sending a message to a person at a waypoint or destination of the vehicle regarding an arrival time,” [0651] “On his way to a meeting later that day, the vehicle control system notes that it is near lunch time, reviews the restaurants in spatial proximity to the vehicle, determines which restaurants have menu items consistent with the user's dietary goals that day, and recommends a nearby restaurant. The user accepts the recommendation, and the vehicle control system books an advanced reservation and adds the restaurant as a waypoint,” the user uses the restaurant in the time zone of the restaurant, which is a time zone in which a reservation of the restaurant is possible (claim 5 does not recite which time zone the restaurant has to be in)) (please see claim 4 rejection for combination rationale).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628